Citation Nr: 1805704	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  10-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for low back strain with degenerative disc disease, rated as 10 percent disabling prior to March 24, 2014, and as 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to June 1992. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran initially requested a Board hearing in his February 2010 VA Form 9.  The Veteran cancelled that hearing request in a phone call in April 2017.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).

In June 2017, the Board remanded the claims for further development of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claim for entitlement to an increased rating for low back strain with degenerative disc disease. 

In June 2017 remand, the Board found that the VA examinations of record were not compliant with a recent decision from the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald.  See 28 Vet. App. 158 (2016).  Specifically, the Board stated that the medical evidence of record did not document "the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing to the extent medically appropriate."  The Board instructed that, following all requested development, the Veteran should be afforded a new medical examination.  In addition, the Board specified "[w]eight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's low back." 

In July 2017, the Veteran was afforded a VA spinal examination.  The July 2017 examination report documented range of motion tests.  However, the examination report did not include findings of active motion, passive motion, weight-bearing, and nonweight-bearing testing of the low back disability.  See id.  While the VA examiner noted that that he did not observe pain during passive and nonweight-bearing tests, the examination report did not include the range of motion test results for passive and weight-bearing.  Accordingly, remand is required to ensure due process because the July 2017 VA examination did not document weight-bearing, and nonweight-bearing, passive and active range of motion testing.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spinal examination to determine the current level of severity of his service-connected low back disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the low back throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

2.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




